'."juio.                                             ini'^MWj)iua*8WHgwwJ«i|J."-'..'i-|W'i.i               i-ii' imni ji»it»!ujii^Bgtjlf>s^i!«wi>»«a«»t.»mit.m« i.i jim i^nyi!. ••. i.(i ... i w .                               ii.ii.. i ,11,1,1               i«.ii._,..ii,iw ini^                      ,.,lmii»i.«i«iiiiiiiiiiiihiii, uiJMii'Jiui jhi wt i'iiniiii—*iiwi i'i>m,'j.iUJHi|ij.i-iiiii i m w                                     ••        . »?>-^"-~



            j.agijyiiniU.i.iii'.i                     *-**yt>ggi»f4£ilfdtiififa                                                                                                                                                                                    iiliiiiiii»iii,iiij;i^i ^imiKiimiumvi


                       H>WIWjji#iiM»lWIMjW^




 mm mmiin mi ii             ii .mi. i,m 111.1> iiinmii. •, .^....-.,,., . ....-_w~-~_-.                                     mini                      (f,p.^i» . » , „ ,„ »»i»—«Ji                     •...» »..•.. -mi.*~mf+-n*rm 0'mm                                              •n»miiM'.>



          ""                   ..— .i— .                ^     —».,..„ , , . , , ,         -         ,.,„..                          -                                                                                >|.                           |     mm                                      ini,




                                                                                                                ^^,> wiiiimiw «*•«»• |ip,w'.jli.ii wurinn



                                                                                                                                                                                                                                                          • i,ipi.,»i|ii.yiii.i,fn ii'jiiii.iTiiiwMiii^iif
lfe»i'ji;.h.--- r.-. -,:;----;j^7^*-*'-'~-^"*-"r"—i—••s"-r~—-—*^,».«W'.i^'i^^
KjsWfBjsu, ..ir,
                 •\              %&lf**m   4*«.»                       Iff




                                            „rf




    •^kA/4hih^m&,Mim^ -If
lli;Flci&JJf^^ W      *iV

         Wc %w g»;at,iify^




                                                                                                                                     :'f*^^y^^i*^^^»!Wy?




  fr/fl?




                                                        _     wUMB,'•l"i*"*iTiiini['   liihii^tpMmrl'i^'^^rrTTmTy'rrirV'iiliii
                                                                                                                                          "
                                                                                          • '••''"" «*••'•'-'*'T'^A,7^nm., l'ii'»«ihi"-'i,iiiMi'ir
                                                                                                                                                           C/lMif'' J^M
                                                                                                                                                   ni'mr •" wi-";-*»»»»i»il»wl|l'"         iia-min.-.w».ii«.iiiiw»i»>«,i«i'i.«»>jBM.wry^*



q^wia»^'ri«Mg»"gwM3»3».   i,-.J.^-.j,...- uiiua^.jiiji.itii.iiiriiiTif^tfii^jiiT-itiv.iLi . r.L : -••-rr--^--------^•—•----•-•—-—---~-~~;''                 j    '•" »' •••.•i».-»*»ii».«i'i.-fi k-hi-i i mi i Hiaii i*.i.iJW.i-»iw^^iV»'!'-'->~
»«*>ajj»Sisr?«j'«iS)"^^




                                                  ^// v&ftfr ^fe^
                                        -J*. Mf^ -,• y-




                         W/MfrdMf) "J^dM/'M ~Ay;k|f*ja*»ifi^M'




                                                                                                                    ^^^#^^A«S*;                                                                                          :j*^aijii'o,-^B*JB-;-.




*»')^                                                        ^^^4i*«^MsiitMM^
                                                                •Me ^s^™^*sJissrtv"
                                                       ^>***w»%f s.




                                   //




        kird'A^t fa#sr Z6i»*4&3&
                                       //..
                     m                             X7mu%




1/ &mjMM. mt&&.^i^fif///v                                               *!
                                                                 iwiii iii   i
                                                                                 '""
                                                                                  hUA




SM^^^h^^^^MM^^^^

 fyMiM /Mbiu/ltJ
     WtfL Ifat'fom '//at* m/»j

 m\m\ '.'•i-'                                                                                    7*t^




.;/ V-/'"1'"""'.   f •••••   •-   -. . .^.Jjfaj**'   j /

          %        '^'tMLMiM,



                                                           '///T'   "'if   .   .,   i
                             w&
          rAgjMm.
         SL
/tUM£±




     id.                  mjmmM


  W^£&^^i2ML        '/k
              ^SSii^SiM
                                                                                                                                                                                                                  Ufa
             j.                                 . .               I llltl.Tl I    'niiji 111,11 IIiHii .11 nil I IIIHIIMI
                                                                                                                 mm




          4^ 7f tij jmlIuM^L




    . i yiMij ni.i iiiiiiuiu. i^tmjiavvasmiuti.m,. . .' —mmT                                  'i;yi ;•.; jjj».j..!y'.»".'.'*>• a        , ^—        '" -#rr' -jr..                                • -~f,^f..- .




iff      . I I..IM.UIIU


"•^ii'.niii iinjiMiiii        -i i .. „ '" 'f-™"-"—i                                               r
                                                                                                           >•         *4*u#f&M"$fcf/»fiJCfit)
                                                                                                                       '• " •                  -                 i       '    •»      i. iriii»iiii'i~«ni iiiM»niini»»i»»»« imi




                          ..-«•«-> ii-bi wi i    hi   .--.-i-.T-—-^-—r—T-ii™-.'.-^ -.•-.'•   • •- .-.-....•.-        —..„ inin111. iii, i..yi i. jum&rmmmmm*^'       \       ^ *tf* *ww • i-iwu» •'
                                                                                               rs




S&farz/&&W&T'
     "77/i M/ ff/r,( %-^/y m, 2*. mm»MC Q^*Lb£




f'    '   nm.m^Jj. *'**   '~' n• °^-~—   f*   .infill, i""-1— J   L, "• '   ./   •#   /




                                                                                          Mi
                                                                 T^4?

          -JIM Yf- iW&fos-.
    %(itkrtsr.Waft; L MniL LlhiOu:, "A2k                mtmlmffitMtmfilwMii'   '/


I      .»•/"./    J/-—T'   -/" ,   "-,   ,'.,/«-»''ITlift




                  Wi, AUluM- 7fn-(fo(&.,.'(?
                 -. . %£AAfftH-myjH
                                                                                                                                          2 if.
                                                                                                                                              .-•..>•       'r

                 »»»»»«—P ii      i •il»»«i«i»l»»»»»»»»»»-'
                                     s-s^y                        i urn I    -waaaBiBi.               " i             -w       y                           /
•HtyTj-jfli rri-rr---, /,„iiiu^iiii..iiir..f^ll,.»"V ••iiiwiiliiifw^BiMiiii -.-'_"•-• 1-if.iiui / .   i          V\*» '/


tMdMjw Mtiti^ M .JtM




      mm, . ,y., .-j . i, ....    .• . -r:.-;—.-.. - ,

Til) ii ." \\^mmpmmmmm«mjii"[m*m^\»y'*^i' '^                                             v,,Mm
                                                                  j - ••MM mmmwmTUimmmmmtmmmfmmmm* P'•Wfrw'.'i'iii.Mi,  '"• i• *
                                                                                                       lp>l .11 ii.,11 i'mnn—
                                          f




                m    a.




                                fo?te!4       %
                                              ••Hill
                                                                     r
                                                       .1 I I Hi IHI'lW




-• \
                    ^Stml JlJml mm& d^midm^^
   v..
       \ \ •
   ,A,
   •'• • V
                                              W0$a/
               0WmM M: Mm7Mm: #. ** m
                                                                                %
                                                *Mlw9'.
                                                -nm.



                             Vt/d MfiOTM (tftiO&L
   yi-     -       //       t ^mvi\mmimmmm>^mmmmmmmmmmmmrm       '»// V    •'


'—
 ""••; T • mAfmmmmmmmfmmm
           At f ^ ^ «.?iiii(Bti ijiiiim.
                                     mini   mm"*" 1"milT
                                                    "/V r±if*
                                                          <     j^j1-^j.
                                                                   -rf*




\tmfHM
                                                             4                               H

  ib-M**. IttJt^n^^/tUm^M
   yv*7 '   -f • '     "•'•""'-'.-'J,     '-rr-T-'T™' 'J|J|"I1:*W|WI,W',I4       „* ^w*wi^»MWl>w^




  ^MmmJJfJ to,fo/fm£Em^El pMS^
•Imd^i              ZckJiAjltin&id
 if f ' /'•'/-• • f// -• •- '%?••••!>,
                                                 &&MtFjw                     A '                    IIIWiWIIIIill'l .."i.llii^l.l -.IWI....II Li i mmy..   . p*m*!,J.. •

   mOmmmmmmfm                                                                            UL^.i.iiiii.111111111 !i^.M—"     -|i iii.wni»i;g|fi i Mi.iij.i . j, —y             iiiiuiuifftiMJ   mmmm0>mm).\\ I y
       i///                   wm                                      Vh




                                                                  P'lilii. iwn,,. •mm*ggmmj*l*mmmmfmiamBy~—«am •iiiiii.i' ifmfiiimmmmmm' i / Immmmmmmmm-impimi iii..-<


                              T               ",-                            -       i               -               /            ti    .              yr        ifii j .      f          tftftbtfL-
        tmfrm




                                    />


J%dwZm 3kto&%3tIwfmfi,mum /?amj&,
                                                                                       *!•
                         Zf MM amMJLM
•nputur:-/tot iMM ttfa/f (/•!• Mm'.JMuhw/drti




7m MLrf mttem2 Mm Mmf mMmtM)
 IS          fit         mP -   S




      wmm, La iU^ztJ&T&^mtfM
77*/ tjL Ml %m l%jM&JkiZ>MMJk%£
iH*{ JLmdM&mmJ^mjmmtmlSi i 'ft, it& f mlii tn jpSSfrS >'*gg? '**** -'•£"••   \ Immm,   Urn**. IMMifmrf-
'ai, 'far gn TyrTTkm ZJkfflSmsJ**1&*-

(m ik muiMLZ-MdJL mA mm
 T.
W*~- { {jLu77/l7i /ifrl7^J**      •V"



                                                   Cause No. 940376

                                                  The State of Texas
                                                          v.

                                                  ROBERTSON. TED

                                                     a/k/a

                    In the 174th District Court or County Criminal Court at Law No.
                                              Harris County, Texas

                                      Entry of Judgment Nunc Pro Tunc

                     Today* the Court held a hearing,on
                            D the State's written motion for judgment nunc pro tunc.
                            D the Defendant's written motion for judgment nunc pro tunc.
                            !EJ its own motion.
                     Satisfied from its own recollection and / or from the evidence presented the Court
            grants the motion and ORDERS entry of the following judgment in the minutes of the
            Court in the above styled and numbered case to make the following correction:
            PLEA TO ENHANCEMENT PARAGRAPHS IS NOT TRUE. FINDINGS ON

            ENHANCEMENTS IS TRUE.




                            El If applicable, the judgment nunc pro tunc supersedes the erroneous
            judgment previously entered and attached.

                             \   •    "
                                                                 Signed this date: February 11,
 o          2009.
u
00
S3
(X
 i

o>
W">
o\
a\
\o
o




3



u
E.
3
O
o
Q
-o
u




U
                                                                                                          '                                                                          JUDGMENT ON PLEA BEFORE JURY
                                                                         COURT/JURY ASSESSING PUNISHMENT

                                                                 causeno.                               HAQAZA
     THE STATE OF TEXAS                                                                                                                                   IN THE     174            DISTRICT COURT

     VS.
                                                                                                                                                          COUNTY CRIMINAL COURT
      T£P Ko&ZfrTSohl                                                                                                                                           ATLAWNO.
                          (Name of Odendinl)
     AKA                                                                                                                                                  OF HARRIS COUNTY, TEXAS


     Date of          -                             Date Sentence                                                                                                    Date
                                                                                                                                                                     uate of
                                                                                                                                                                          oi         I      *

     Judgment:., it "10 "^063                       Imposed:                i'-IC-2el3                                5S n/l/w*                                      Offense: PfZ-fZOOTL
     Altorpeyfor
     State:           ~"~"              *.                           |       'Im7""'
     Attorney for
     Defendant:                                 HIM                                                                                                       naf*efendant Waived Counsel           YROS&
     Offense Convicted of:



     f~l      A MISDEMEANOR. CLASS:               A I B. I,.C^-T-BX'a FELONY. DEGREE: SJ IWI 2nd I lsl I CAPITAL

     Jury Verdict:         GUILTY                                                                                   Foreperson. L* * *j' 6£f(g Vl/RAffp
                                                        (Circleappropriate selection —N/A= not availableor not applicable)
     Plea to Enhancement             lslParasaijh                                        ^2n£JEiujgraph                             Charging                                m
     Paragaphfe):          Tnte k/ffiotJjje3l N/A                         True I(Not TrueJ> N/A                                     innn^em: ComplamtHndictmo^InformatioTi
     Findings on                 Jst Paragraph                           .•—^*» 2nd f"*?™?"
     Enhancement^):       CTruPl Not True I N/A- -QrueP Not True IN/A                                                                 Plea:    Guilty | Nolo Contendere ([Not Gui
     Affirmative Findings:
     Deadly .«                       Family                    —^ Victim Selected                                    ^_ Victim Younger                    —^ControllediSubsiancc
     Weapora^eyi No IN/A Violence Yesl No WM bv Bias/Preiudicej.Yes INo (N/A/Than 1.7 years: Yes INoUWJ Used to CommitCrime: Yes INdjN/Aj
     PunishmenTlmposedby COURT^UrO-^V, . ..• '\                                                             '               (Mark all thai apply)
     and Place ofConfinement:                                                        IjKTnsiiiuiional Division, TDCJ                    1_J Sentence suspended. Defendant                «//.*-
                                                       • ..,                        -i %'.>                 -                                  placed oncommunity supervision for    *" I **
           -7  f                                 •—' stale *" D'v'5'0".TDGJ

                                                                                     •          Hams County Jail                        Lt] SEE SPECIAL [NSTRUCTJONS, incorporated herein by reference.

     Fine in the Amount of 3         hl/fc                                           O          Fine Only

     Time                             days toward                                                                                  days toward incarceration,

o
    i Credited:     tlfk              mcarcernlion             f"JfH -.tfincahd.costs "**l*.
                                                                          ..»••-•           •     •'•   '       i     in
                                                                                                                                  .fine and costs                    COURT COSTS :$        OOP
                                                                                    .. (Mark appropriate selections below, if applicable)
j»P fj          Namexharigcd from
o\     C]      Judgment Addendum incorporated herein by reference.
       This cause being called for trial in Harris County. Texas, unless otherwise.referenced, the State appeared by her District Attorney as named above and Ihe Defendant
named above appeared in person with Counsel as named above; or the Defendant knowingly. intelligently; and voluntarily waived the right to representation by counsel as
indicated above in writing in open court, and the said Defendant having been duly-arraigned and it appearing lo the Court that Defendant was mentally competent and having
pleaded as shown above to the charging instrument, both parties announced rcad/for.trial.and thereupon ajury. Ic-wit, the above named foreperson and eleven others for a
felony offense indicated above or the above named foreperson and five others for amisdemeanor offense indicated above, was duly selected, impaneled, and sworn, Ihejury
having heard the charging instrumcnl read and the Defendant's plea thereto and haying heard the evidence submitted and having been duly charged by the Court, retired in
charae of the proper officer to consider ihe verdict, and afterward were brought into Court by the proper officer, the Defendant and the defendant scounsel, ifany. betng
presort, and returned into open court the verdictset forth above, which was received by theCourt and is here now entered upon the minutes ofthe Courtas showi above. •
        The Defendant having previouslyelected, in writing and at the lime ofhis plea, to have punishment assessed as indicated above. And when Defendant is shown above
to have elected to have the jury assess punishment, such jury was called back into the box and heard evidence relative to the question ofpunishment and having been d^ily,
chareed by the Court; they retired to consider such question and after having deliberated ihey returned into Court the verdict shown under punishment above; and when
Defendant is shown above to have elected to have punishment fixed by the Court, in due form of law further evidence vvas heard by the Court rclauve to the question of
punishment and the Court fixed punuhment oftheDefendant as shoun above.                                              ......                               • i. w • it.n- „
           rr IS CONSIDERED ORDERED AND ADJUDGED by the Court, in the presence ofthe Defendant, that the said judgment be and the same is hereby avail things
approved and confirmed, ana that the Defendant is adjudged guHty o.fthe offense set forth above as found by the verdict ofthejury, and said Defendant as indicated above.
Further Ihe Court finds the Presentence Investigation, ifso ordered, was done according to the applicable provisions orArt. 42.12. Sec. 9. code orCriminal Procedure.
      IT IS ORDERED by the Court that ifthe punishment assessed against the Defendant is confinement in the Institutional Division or the State Jail Division ofthe Texas
Department ofCriminal Justice (TDCJ) that ihe Defendant be delivered by the SheriffofHarris County, Texas immediately to the Director ofthe InsMutional Division or the
State Jail Division TDCJ, or any other person legally authorized to receive such? convicts, anoxia Defendant shall be confined in Uie hsutujion^msion or Slate Jail
Division,TOO for the period muicated above, in accordance with the provisions ofthe law governing the Institutional Division or StaleJail Division,TDCJ. The Defendant is
remanded to the custody ofme SheriffofHams County, until said Sheriffcm                                                                 :-\). '                          ,.,.,,,
       rr IS ORDERED by the Court that ifthe piinishment assessed against the Defendant is confinement in the Harris County Jail that the Defendant ts remanded fo the
custody ofthe SheriffofHarris County.Texas, unless the Defendant is instructed to voluntarily surrender to the Sheriffon the date the sentence is to begin, as mdtealcd above.
The Shcriffshall confine the Defendant in the Harris CountyJail for the period indicated above, and until the fine and costs are fully satisfied in accordance with law.
       rrIS ORDERED by the Court that ifthe punishment assessed against the defendant is for afine only, the Defendant is ordered to immediately proceed to theOff.ce of
the Harris County Sheriffand pay all fine and court costs as ordered by the Court in this cause, unless the Court orders the Defendant to be committed to the custody ofthe
ShcriffofHarris County. Texas oil Ihe date me sentence is to begin, as indicated above, to be confined in the Harris County Jail until the fine and costs are fully satisfied in
accordance withla%v; or as indicated above.           . .. •"'• "."   •'. -. i'\ •.                                                                                  ,     ,
           rr IS ORDEREDby the Court that the sentence indicated above is to be executed, unless itis indicated above that the sentence is lo be suspended and ilso. the
Defendant is placed on community supervision for the period indicated above pending his abiding by and not violating the terms and conditions of his community
supervision 0RDEk^) fay ^ Gourl^ mstBltnct im concurrent wiih anyotherscntence(s) unless it is indicated on the JudgmentAddendum that the sentence is
to run cumulatively..
                                                                      Signed and entered on            &~* U ~Z-COB                                                      ...

                                                                                             x/s/ &E6R6Z Gcrptfltt

       Community Supervision                                                                 JUDGE PRESIDING
       Expires on:                   t* fn
       Notice ofAppeal: C>'~f6 '^°6 3
      ,MandateReceived: 8~gflg* AfFl^C P
 u
       Afler Mandate Received, Sentence to Begin Date
 8P
       Received on                               at                      AM | PM.
&
o\
   Sheriff, Harris County, Texas
o\


2 By:                       u      „         _                                 , Deputy
 'iZ
 U
.O
 6
 3

5 SPECIAL INSTRUCTION OR NOTES:,
 6-
 3
 O
 O     .                   i
a
•a _ _                                   .
 a>
                                                                                                                                                  Right Thumbprint
'•5                                -^-^-
 a>
U                                                                                         2 of 2